Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-25 are pending. Claims 19-25 have been added. Claims 2, 4-5, 7-12 and 16-18 have been amended. Claims 1-25 are being examined in this application. In the response to the restriction requirement, Applicants elected rapamycin functionalized with C18, ApoA-1, tricaprylin and cholesterol.

Terminal Disclaimer
The terminal disclaimer filed on 6/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16/863438 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The rejection of claims 1-4, 7, 9-11 and 14-17 under 35 USC 102(a)(1) as being anticipated by Mulder et al. is withdrawn.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




This is a new rejection.
Claims 1-4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trieu (WO 2017/024312, cited in the IDS filed on 2/3/2021).
With respect to claims 1-4, Trieu teaches a nanoparticle delivery vehicle, comprising a high density lipoprotein complex comprising: (a) a hydrophobic core having increased hydrophobicity compared to native high density lipoprotein, the core comprising (i) a lipid component, and (ii) a therapeutic agent, and, (b) a shell surrounding the core, the shell comprising a phospholipid (claims 64 and 84), wherein the lipid component comprises apolipoprotein Al (ApoA-1) (claim 65), wherein the lipid component comprises a mixture of a phosphatidylcholine, cholesterol, and a cholesterol fatty acid ester (claim 72), wherein the nanoparticle has a diameter of between 30-300 nm (page 24, lines 11-12; claim 31), wherein the therapeutic agent is an immunosuppressive agent selected from cyclosporine, azathioprine, mizoribine, or FK506 (tacrolimus) (page 17, lines 3-4; claim 26).
Please note that cyclosporine is hydrophobic and an inhibitor of the inflammasome.
With respect to claim 9, Trieu teaches the phospholipid is a lysophospholipid (i.e. a lysolipid) (page 20, line 28). One of ordinary skill in the art would have at once envisaged having a phospholipid and a lysolipid.
With respect to claim 10, Trieu teaches the phospholipid is POPC or DOPC (claim 17; page 18, lines 9-10).
Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 7 and 9-17 as unpatentable under 35 USC 103(a) over Mulder et al. in view of Tang et al. is withdrawn.
The rejection of claims 1-11 and 14-17 as unpatentable under 35 USC 103(a) over Mulder et al. in view of Ma et al. is withdrawn.
The rejection of claims 1-18 as unpatentable under 35 USC 103(a) over Mulder et al. in view of Tang et al. and Ma et al. is withdrawn.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 1-5, 7, 9 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (WO 2016/154544, cited in the IDS filed on 2/3/2021), as evidenced by Ding et al. (Acta Pharmacologica Sinica (2014) 35: 1293–1301).
With respect to claims 1-5, 7 and 23-24, Nam et al. teach a composition comprising a nanoparticle, wherein the antigen is complexed with the nanoparticle, wherein an adjuvant is complexed with the nanoparticle (claim 40), wherein the nanoparticle is sHDL (claim 41), wherein the sHDL nanoparticle encapsulate one or more therapeutic agents (page 80, lines 28-31), wherein the sHDL nanoparticle comprises a mixture of at least one phospholipid and at least one HDL apolipoprotein or apolipoprotein mimetic (claim 47), wherein the HDL apolipoprotein is st para).
Nam et al. also teach the nanoparticle further comprises cholesterol and tryglycerides (page 40, lines 10-14).
Nam et al. do not teach the nanobiologic composition is a nanosphere with a size between about 10 nm and 400 nm in diameter.
However, Nam et al. teach that the sHDL nanoparticles are spherical and have a diameter of from about 4 nm to about 75 nm. A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
	With respect to claim 9, Nam et al. teach that phospholipid fractions optionally include lysophospholipids (page 40, lines 11-13).

This is a new rejection.
Claims 1-9 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (WO 2016/154544) as applied to claims 1-5, 7, 9 and 23-24 above, and further in view of Ma et al. (J Nanomed Nanotechnol. 2013 Feb 18; 4(2): 1000164).
The teachings of Nam et al. with respect to claims 1-5, 7, 9 and 23-24 have been discussed above.

Ma et al. teach that nanoparticles comprising tricaprylin (i.e. captex 8000, glyceryl tricaprylate) loaded with a therapeutic compound potentially overcame P-gp-mediated drug resistance (page 10, 3rd para; page 12, last para).
It would have been obvious to one of ordinary skill in the art to add a triglyceride such as tricaprylin to the core of the nanoparticle of Nam et al. in order to overcome P-gp-mediated drug resistance. The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because Ma et al. teach that nanoparticles comprising tricaprylin loaded with a therapeutic compound can potentially overcome P-gp-mediated drug resistance, and Nam et al. teach that the nanoparticle further comprises triglycerides.
With respect to claim 8, the composition obvious over the prior art has the same structure of the claimed composition, thus would necessarily have the same average dispersity.

This is a new rejection.
Claims 1-5, 7, 9-13 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (WO 2016/154544) as applied to claims 1-5, 7, 9 and 23-24 above, and further in view of Tang et al. (Proc Natl Acad Sci U S A. 2016 Nov 1; 113(44).
	The teachings of Nam et al. with respect to claims 1-5, 7, 9 and 23-24 have been discussed above.
Nam et al. do not teach the hydrophobic matrix comprises POPC/PHPC.
nd para).
	The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose. 
Therefore, since Tang et al. teach that POPC and PHPC can be used to make nanoparticles for the delivery of therapeutics, it would have been obvious to substitute DMPC and MHPC with POPC and PHPC with the expectation that such a combination would be effective in make nanoparticles for the delivery of therapeutics. 
With respect to claims 13 and 25, Nam et al. do not teach the claimed weight ratio. However, Nam et al. teach that the sHDL nanoparticle comprises a mixture of at least one phospholipid (page 5, lines 22-23).
Thus, the skilled artisan using more than one phospholipid, would have arrived at the instantly claimed weight ratio by normal optimization procedures known in the pharmaceutical art (see MPEP 2144.05).

This is a new rejection.
Claims 1-4, 7, 9-10 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Trieu (WO 2017/024312, cited in the IDS filed on 2/3/2021).
The teachings of Trieu with respect to claims 1-4 and 9-10 have been discussed above.
Trieu does not teach the instantly claimed size of the nanoparticle.
However, as discussed above, Trieu teaches that the nanoparticle has a diameter of between 30-300 nm (page 24, lines 11-12; claim 31).


This is a new rejection.
Claims 1-4, 7, 9-10 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Trieu (WO 2017/024312, cited in the IDS filed on 2/3/2021) as applied to claims 1-4, 7, 9-10 and 23-24 above, and further in view of Gummert et al. (J Am Soc Nephrol 10: 1366–1380, 1999) and Gu et al. (US 2005/0234234).
The teachings of Trieu with respect to claims 1-4, 7, 9-10 and 23-24 have been discussed above.
Trieu further teaches that “[I]n the nanoparticle of the invention, the phospholipid and cholesteryl ester coating the particulate therapeutic agent advantageously stabilizes the therapeutic agent and facilitates its effective administration. The phospholipid-coated therapeutic agent nanoparticle advantageously provides for the effective formulation and delivery of hydrophobic or substantially water insoluble therapeutic agents. Therapeutic agents advantageously formulated as nanoparticles of the invention include hydrophobic or substantially water-insoluble pharmacologically active agents” (page 15, lines 21-28).
Trieu does not teach the inhibitor drug is a rapamycin derivative.
Gummert et al. teach that sirolimus (rapamycin, SRL), which is a hydrophobic drug that has low stability in aqueous solutions, effectively reverses ongoing allograft rejection in several solid organs including the kidney (page 1369, right column, 2nd para; page 1370, right column, 1st para).
rd para; page 1372, left column, 4th para).
Gummert et al. further teach that “[E]fficacy of SRL has been proven in several animal models, many of them in large animals. It prolonged kidney allograft survival in dogs, and in pigs was at least as effective as cyclosporin-based immunosuppression (page 1370, left column, 4th para).
Gummert et al. additionally teach that SRL and CsA show synergism in immunosuppression both in vitro and in vivo (page 1370, left column, 1st para).
With respect to claims 14-16 and 18-19, Gu et al. teach 42-hydroxy rapamycin ester derivatives useful for inducing immunosuppression, and in the treatment of transplantation rejection (para [0003]), wherein the rapamycin derivative is a C10 saturated fatty acid ester of rapamycin (depicted below; para [0046]).
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.

One of ordinary skill in the art would have reasonably expected the nanoparticle delivery vehicle of Trieu comprising SRL, Csa and tacrolimus as therapeutic agents to prolong kidney allograft survival and to show synergism in immunosuppression both in vitro and in vivo because Gummert et al. teach that SRL, Csa and tacrolimus are effective in prolonging kidney allograft survival and further teach that SRL and CsA show synergism in immunosuppression both in vitro and in vivo.
Furthermore, it would have been obvious to one of ordinary skill in the art to substitute rapamycin for the rapamycin derivative of Gu et al. because both (i.e. rapamycin and rapamycin derivative) were shown to be useful for inducing immunosuppression, and in the treatment of transplantation rejection.
	With respect to claims 17 and 20-22, Gu et al. further teach rapamycin derivatives of the general formula (I) (depicted below):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	
wherein R is a linear or cyclic, aliphatic or aromatic, saturated or unsaturated hydrocarbon (claim 1).
	Given the finite possible derivatives, one of ordinary skill would have at once envisaged a C18 saturated fatty acid ester of rapamycin.
Furthermore, the MPEP 2144.09 states that “[C]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.)”.


This is a new rejection.
Claims 1-10 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Trieu (WO 2017/024312) in view of Gummert et al. (J Am Soc Nephrol 10: 1366–1380, 1999) and Gu et al. (US 2005/0234234) as applied to claims 1-4, 7, 9-10 and 14-24 above, and further in view of Ma et al. (J Nanomed Nanotechnol. 2013 Feb 18; 4(2): 1000164).
The teachings of Trieu, Gummert et al. and Gu et al. with respect to claims 1-4, 7, 9-10 and 14-24 have been discussed above.
Trieu, Gummert et al. and Gu et al. do not teach the hydrophobic matrix core comprises tricaprylin.
Ma et al. teach that nanoparticles comprising tricaprylin (i.e. captex 8000, glyceryl tricaprylate) loaded with a therapeutic compound potentially overcame P-gp-mediated drug resistance (page 10, 3rd para; page 12, last para).
It would have been obvious to one of ordinary skill in the art to add a triglyceride such as tricaprylin to the core of the nanoparticle obvious over Trieu, Gummert et al. and Gu et al. in order to overcome P-gp-mediated drug resistance. The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because Ma et al. teach that nanoparticles comprising tricaprylin loaded with a therapeutic compound can potentially overcome P-gp-mediated drug resistance.

This is a new rejection.
Claims 1-4, 7, 9-13 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Trieu (WO 2017/024312) as applied to claims claims 1-4, 7, 9-10  above, and further in view of Tang et al. (Proc Natl Acad Sci U S A. 2016 Nov 1; 113(44).
The teachings of Trieu with respect to claims 1-4, 7, 9-10 and 14-24 have been discussed above.
Trieu does not teach the hydrophobic matrix comprises PHPC.
	Tang et al. teach nanoparticles loaded with a therapeutic compound were synthesized using POPC and PHPC (page E6739, left column, 2nd para).
	The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose. 
Therefore, since Tang et al. teach that POPC and PHPC can be used to make nanoparticles for the delivery of therapeutics, it would have been obvious to substitute “POPC and lysophospholipid” of Trieu with “POPC and PHPC” with the expectation that such a combination would be effective in make nanoparticles for the delivery of therapeutics. 
With respect to claims 13 and 25, Trieu does not teach the claimed weight ratio. However, as discussed above, Trieu teaches a phospholipid and a lysophospholipid.
Thus, the skilled artisan would have arrived at the instantly claimed weight ratio by normal optimization procedures known in the pharmaceutical art (see MPEP 2144.05).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/3/2021 prompted the new THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658